In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 10-039V
                                          (Not to be published)

*****************************
                                               *
JONATHAN ELLIS and YAEL ELLIS,                 *                          Filed: December 16, 2014
as parents natural guardians of D.E., a minor, *
                                               *
                      Petitioners,             *
                                               *                          Decision; Attorneys’
               v.                              *                          Fees & Costs
                                               *
SECRETARY OF HEALTH AND                        *
HUMAN SERVICES,                                *
                                               *
                      Respondent.              *
                                               *
*****************************

Diana Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioners.

Lisa Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

       On January 20, 2010, Jonathan and Yael Ellis filed a petition on behalf of their minor
son, D.E., seeking compensation under the National Vaccine Injury Compensation Program.2 On
July 25, 2014, the parties filed a stipulation settling this case and detailing the amount to be
awarded to Petitioners. I subsequently issued a decision finding the parties’ stipulation to be
reasonable and granting Petitioners an award as outlined in the stipulation.


1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
       On December 16, 2014, the parties filed another stipulation, this time regarding
attorneys’ fees and costs. The parties have stipulated that an award of $72,834.40 for attorneys’
fees and costs should be made, in the form of a check payable to Petitioner and Petitioner’s
counsel. This amount represents a sum to which Respondent does not object. Pursuant to the
Amended General Order #9, Petitioners have also represented that they have incurred costs in the
amount of $7,218.00 for the guardianship costs related to this claim.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award of $72,834.40 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Diana Sedar, Esq. In addition, an award of $7,218.00 should be made in the
form of a check payable to Petitioners. In the absence of a motion for review filed pursuant to
RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2